IN THE SUPREME COURT OF THE STATE OF NEVADA

  

 

JOAN VAN BLARCOM, AN No. 83924
INDIVIDUAL,

Appellant, a8 y

vs. FILED

SUN CITY MACDONALD RANCH ,
COMMUNITY ASSOCIATION, INC., AN JUL 05 202
ee oleae UIA e Bt

Respondent. By...

 

DEPUTY CLERK
ORDER REMOVING FROM SETTLEMENT PROGRAM
AND REINSTATING BRIEFING

Pursuant to the recommendation of the settlement judge, this
appeal is removed from the settlement program. See NRAP 16.
Accordingly, we reinstate the deadlines for requesting transcripts and filing
briefs.

Appellant shall have 14 days from the date of this order to file
and serve a transcript request form. If no transcript is to be requested,
appellant shall file and serve a certificate to that effect within the same time
period. See NRAP 9(a). Further, appellant shall have 90 days from the date
of this order to file and serve the opening brief and appendix. In preparing
and assembling the appendix, counsel shall strictly comply with the
provisions of NRAP 30. Thereafter, briefing shall proceed in accordance
with NRAP 31(a)(1).

It is so ORDERED.

 

Supreme Court
oF
NEVADA

(0) 1957A cg
A2- 209940

 

 

 
SuPREME CourRT
OF
NEVADA

(O) (9STA effi

cc:

Paul M. Haire, Settlement Judge
The Law Offices of Laura Payne, Esq.
Olson, Cannon, Gormley, & Stoberski